Citation Nr: 1132447	
Decision Date: 09/02/11    Archive Date: 09/12/11

DOCKET NO.  09-34 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bladder cancer, claimed as secondary to asbestos exposure.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel



INTRODUCTION

The Veteran had active service from April 1946 to April 1947.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a February 2009 decision by the Department of Veterans Affairs (VA) St. Petersburg, Florida Regional Office (RO). 

The Veteran's September 2009 Substantive Appeal reflects that he wished to present testimony before a member of the Board at a Travel Board hearing.  The Veteran was scheduled for such a hearing in July 2011.  In June 2011, the Veteran's representative withdrew his request for a hearing and asked that his claim be adjudicated on the evidence of record.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for bladder cancer, a condition which he contends is secondary to his in-service asbestos exposure.  For the reasons that follow, the Veteran's claim shall be remanded.  

The United States Court of Appeals for Veterans Claims (Court) has held that VA must analyze a veteran's claim for service connection for asbestosis or asbestos-related disabilities under the appropriate administrative guidelines.  Ennis v. Brown, 4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 (1993).  While there is no specific statutory guidance and the Secretary has not promulgated regulations with regard to asbestos related claims, the VA Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C (Manual) guides the Board on service connection claims for disabilities resulting from asbestos exposure.

The Manual, last updated in December 2005, defines asbestos as a fibrous form of silicate mineral of varied chemical composition and physical configuration, derived from serpentine and amphibole ore bodies.  Manual, Subsection (a).  Common materials that may contain asbestos are steam pipes for heating units and boilers, ceiling tiles, roofing shingles, wallboard, fire-proofing materials, and thermal insulation.  Id. at Subsection (a).  Some of the major occupations involving exposure to asbestos include mining, milling, shipyard work, insulation work, demolition of old buildings, carpentry and construction, manufacture and servicing of friction products (such as clutch facings and brake linings), and manufacture and installation of products such as roofing and flooring materials, asbestos cement sheet and pipe products, and military equipment.  Id. at Subsection (f).

Asbestos fiber masses have a tendency to break easily into tiny dust particles that can float in the air, stick to clothes, and may be inhaled or swallowed.  Id. at Subsection (b).  Inhalation of asbestos fibers can produce fibrosis (the most commonly occurring of which is interstitial pulmonary fibrosis, or asbestosis), tumors, pleural effusions and fibrosis, pleural plaques, mesotheliomas of pleura and peritoneum, and cancers of the lung, bronchus, gastrointestinal tract, larynx, pharynx, and urogenital system (except the prostate).  Id. at Subsection (b).

The latent period for the development of disease due to exposure to asbestos ranges from 10 to 45 or more years (between first exposure and the development of disease).  Id. at Subsection (d).  The adjudication of a claim for service connection for a disability resulting from asbestos exposure should include a determination as to whether or not: (1) service records demonstrate the veteran was exposed to asbestos during service; (2) development has been accomplished sufficient to determine whether or not the veteran was exposed to asbestos either before or after service; and (3) a relationship exists between exposure to asbestos and the claimed disease in light of the latency and exposure factors.  Id. at Subsection (h).

Heretofore, the RO has denied the Veteran's claim because it found no evidence that the Veteran was actually exposed to asbestos during his active duty service.  The RO noted that the Veteran's Military Occupational Specialty of Supply Clerk was one that presented a minimal risk of asbestos exposure.  

In letters to the RO, the Veteran explained how he was exposed to asbestos.  He stated that upon arriving in Okinawa, he helped assemble food lockers.  He stated that either in drilling and connecting the lockers together, he was exposed to the asbestos installation of those food containers, or that while putting some wall together in connection with the food locker assembly, bolt holes that he drilled exposed underlying asbestos insulation.  As this seems plausible, the Board shall remand his claim in order that the Veteran may undergo a VA examination to attempt to determine whether a causal relationship exists between the asbestos exposure as this describes, and the claimed disability.   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The Veteran should be scheduled for a VA examination before an examiner with the appropriate expertise to determine the current nature and etiology of his claimed bladder cancer.  

The examiner should be provided the claims file, and it should be noted in the report the examiner provides that the file was reviewed.  All indicated studies should be conducted.  The examiner should also acknowledge and discuss the competent statements of the Veteran as to his in-service exposure to asbestos.  The examiner is also instructed that the Veteran's service treatment and personnel records are unavailable, and that no negative inference should be drawn from any lack of corroborating evidence that could possibly have been found therein.  

The examiner is then asked to state what specific cancer the Veteran suffered from, and whether it at least as likely as not (i.e. at least a 50 percent probability) had its onset in, or is otherwise causally related to the Veteran's active service, including specifically his claimed in-service asbestos exposure.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

2.  The RO/AMC shall then readjudicate the Veteran's claim.  If the benefits sought on appeal remain denied, the Veteran and his accredited representative should be issued a supplemental statement of the case (SSOC).  The Veteran and his representative should be given the opportunity to respond to the SSOC.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



